Citation Nr: 0806159	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-17 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970 with service in Vietnam from 
November 1968 to January 1970.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision by the Reno Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2004, the 
Board remanded the claim for further development.  In May 
2007, the Board remanded the claim to schedule the veteran 
for a Board video conference hearing. 

In July 2004, the veteran testified at a video conference 
hearing before an Acting Veterans Law Judge.  In August 2007 
another video conference hearing was held before another 
Acting Veterans Law Judge.  Consequently, this is a decision 
by a panel of three Veterans Law Judges. See 38 U.S.C.A. § 
7102, 7107(c).

In August 2007, the veteran submitted additional medical 
evidence comprised of August 2004 to June 2007 Las Vegas 
treatment records and duplicative service medical records 
along with a waiver of agency of original jurisdiction 
consideration.


FINDINGS OF FACT

1.  The evidence reasonably establishes that the veteran has 
PTSD stemming from a stressor event in service.

2.  It is not shown that a chronic back condition was 
manifested in service; that arthritis was manifested in the 
first postservice year; or that any current back condition is 
related to the veteran's service.




CONCLUSIONS OF LAW

1.  PTSD is attributable to service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  A lumbar spine disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Notice must be provided "at the time" that 
VA receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini at 119 (2004).  This 
timing requirement applies equally to the initial-disability-
rating and effective-date elements of a service connection 
claim.  Dingess/Hartman, supra.

In regards to the PTSD claim, the Board finds that any notice 
deficiency is harmless error and essentially moot in view of 
the following decision to grant service connection for PTSD.

The Board finds that the VCAA letter sent to the veteran in 
March 2004 essentially complied with statutory notice 
requirements as outlined above.  VA further attempted to 
fulfill its duty to notify obligations in a January 2005 
VCAA.  In each letter, VA notified the veteran of the 
evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, VA notified 
the veteran that he should submit evidence in his possession 
or alternatively provide VA with sufficient information to 
allow VA to obtain the evidence on his behalf.  VA sent VCAA 
notice after the initial adjudication of the claim.  However, 
the Board finds that the timing error here was cured by 
subsequent readjudications of the claim and issuance of 
Supplemental Statements of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006).

Additionally, the record shows that notice of the disability 
rating and effective date elements was not provided until 
September 2006, after the initial rating decision.  Again, 
this is error and presumed prejudicial to the veteran unless 
VA can demonstrate otherwise.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In this case, the Board finds that 
there is no prejudice to the veteran in this timing error 
because the claim the claim is denied and the benefit sought 
could not be awarded even were there no timing defect.  As 
such, the veteran is not prejudiced by a decision in this 
case.  The Board notes that, in the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records along with VA and private treatment records have been 
associated with the claims folder.  Additionally, VA afforded 
the veteran a VA examination and two hearings before Acting 
Veterans Law Judges.  The Board finds that there is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the veteran, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See Conway v. Principi, 353 
F.3d 1359, 1374 (2004) (holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error.").

II.  Factual Background

Service medical records (SMR's) reflect that the appellant 
was seen on May 12, 1969, for complaints of stomach cramps, 
difficulty eating, and nausea.  It was noted that he was "in 
country" 6 months.  The impression was anxiety; valium was 
dispensed.  SMR's are negative for any complaints, treatment, 
or diagnoses of a low back injury or abnormal pathology.  On 
January 1970 separation examination, examination was silent 
for any abnormal clinical findings.  The medical history 
portion of that examination reflects complaint of back 
trouble.  Service personnel records show that the veteran 
served as a Morning Report Clerk with the Advisory Team 44, 
United States Army Advisory Group, III Corps Tactical Zone, 
United States Military Assistance Command, Vietnam.

A copy of a letter from J. L., dated in February 1970 
references a "pinched nerve."  Specifically, J.L writes 
"Have you been to the doctor.  Better go get that one-eye 
fixed up.  F(---) that pinched nerve-you better make sure 
your reproduction machine is functioning."  A copy of an 
April 1970 letter from J. L. is silent for any health related 
remarks.

Records from the Nevada Industrial Commission show that the 
veteran injured his low back while working for Parcel 
Delivery Service from carrying a rug upstairs in December 
1971.  He noted the onset of low back pain with radiation 
into the right leg.  He continued to work for several days, 
but the pain became increasingly severe and he was placed in 
the hospital for thirteen days of conservative treatment.  He 
had no further improvement.  He also noted intermittent numb-
like feeling over the outside of the foot.  Coughing, 
sneezing, bending, twisting, or lifting definitely aggravated 
the symptoms.  The diagnosis was herniated L5-S1 disc space 
with compression of the first sacral nerve root.  In January 
1972, the veteran underwent a lumbar myelogram and a 
laminectomy with removal of the L5-S1 disc on the right.  In 
August 1972 he was granted a permanent partial disability 
award.  
1999 to 2006 treatment records from Las Vegas VA Medical 
Center (VAMC) included a March 1999 record that noted 
complaints of low back pain.  A November 2002 record included 
an assessment of PTSD.  A December 2002 radiology report 
showed moderately advanced degenerative changes.  Disc space 
narrowing at L2-3, L3-4, L4-5, and L5-S1 was demonstrated.  A 
February 2003 record noted that the veteran had L5-S1 surgery 
in 1992 and included an assessment of degenerative arthritis 
in the back L2 through S1, confirmed by x-ray.  

VA Mental Health Clinic records reflect that in June 2003 the 
veteran underwent a PTSD examination.  He reported several 
stressor events including a May 1969 bus explosion in front 
of him in traffic.  He recalled the horror of seeing body 
parts in the street, and the fear that he could have been 
killed had he been a few seconds earlier in the vicinity of 
the bus.  The examiner reported that the veteran had PTSD and 
depression due to service in Vietnam; having his life 
threatened at least once; and a gun held to his face.

A VA treatment note dated August 2003 reflects a history of a 
back injury in service and post service heavy work involving 
considerable lifting in both furniture moving and 
construction.  The impression was lumbosacral spondylosis 
with post laminectomy syndrome, status post right L5-S1 
laminectomy/discectomy.

VA treatment notes dated July 2004 reflect a history PTSD due 
to military service in Vietnam.  The veteran participated in 
PTSD services and enrolled in a 32 week psychoeducational 
group program.  Subsequent treatment records, including 
through 2006, reflect diagnoses for PTSD based on mental 
status examinations and other objective findings.

In several statements, the veteran indicated that he injured 
his back in service while playing basketball in Vietnam.  He 
claimed that he reported the injury to his First Sergeant and 
was told not to report the injury to the medic.  His First 
Sergeant "covered" him for any work he missed.  After two 
days, the pain subsided enough for the veteran to return to 
work.  The veteran also stated that, around October 1969, he 
and K. H. attempted to return to their quarters and were 
chased by two Vietnamese men on a motorcycle and one pulled a 
gun on them and began to fire.  The Vietnamese police and 
Army were setting up a curfew check point and responded to 
the gunfire by firing back.  They were stopped and forced out 
of their car.  The man with the gun caught up with them and 
put a gun to the veteran's head, but later disappeared into 
the crowd.  The veteran and friend were forced into a jeep, 
clubbed, punched, and taken into a police compound.  American 
military police ultimately came and helped to free them.  The 
veteran further indicated that the nature of his job required 
him to drive over 100 miles a day, whereupon he would pass 
dead bodies.  

In an undated statement, J.R.L. indicated that he served with 
the veteran and knew that the veteran had twisted his knee 
while playing basketball and that he had fell to the court.  
J.R.L. further indicated that the veteran had complained 
about his back, and that their First Sergeant gave the 
veteran a couple of days off and instructed him to lay flat 
on his back on the floor.  J.R.L. stated that, a couple of 
days later, the veteran appeared better.

In a November 2002 statement, the veteran's father indicated 
that the veteran injured his back while serving in Vietnam.

June 2003 to June 2004 treatment records from J. A., a 
Licensed Psychologist, included a diagnosis of PTSD.  In a 
June 2004 statement, J. A., noted that the veteran met the 
criteria for PTSD and that is was undeniable that the 
veteran's experiences while serving in Vietnam were the root 
of this condition.  These records generally refer to 
traumatic experiences in Vietnam without any description of 
specific incidents.

In an August 2003 statement, the veteran reported that in May 
1969, while on his afternoon mail run into the southern 
districts, a bus about 200 feet ahead of him in traffic 
exploded.  The front 1/3 of the bus was destroyed.  The 
result was many were dead and wounded.  He missed being a 
casualty by seconds.  He stated that he "lost it" and had 
to go to the MACV dispensary where he was diagnosed with 
anxiety and given valium.  His stomach cramped up and he 
couldn't eat because he was nauseous.  He became very anxious 
when he had to make his daily mail runs.  

At his July 2004 video conference hearing, the veteran 
restated that he injured his back in service while playing 
basketball.  The veteran further repeated the alleged 
stressor events in service.  The presiding Acting Veterans 
Law Judge noted that the veteran had a current diagnosis of 
PTSD and that this was not at issue.

Social Security Administration (SSA) records received in 
January 2005, included treatment records considered in 
conjunction with the determination that were comprised of Las 
Vegas VAMC records.  The veteran was ultimately awarded 
disability benefits beginning in December 2003.  It was 
determined that his disability began in May 2003.  The 
primary diagnosis was PTSD and the secondary diagnosis was 
depression.  

In a statement by K. F. H., he stated that in October 1969, 
while serving with the Advisory Team 44 (in Vietnam), he and 
the veteran were returning to their living quarters whereupon 
a Vietnamese passenger on a motorcycle pulled out a pistol on 
them and their jeep ran over the motorcycle.  They came upon 
a South Vietnamese check point where the motorcyclist caught 
up with them, made his way through the crowd, and placed the 
gun in the veteran's face.  The Vietnamese Police began to 
fire their rifles into the air and took the veteran and K. F. 
H. away.   

An undated Casualty Report (MACV Directive 000-7), submitted 
in March 2004, listed the veteran's name and K. H. and 
reported that a passenger on a motorcycle pulled a pistol on 
K. H. in which K. H. kicked the motorcycle and the jeep ran 
over it.  Both the veteran and K. H. were held and beaten up 
by a large angry crowd.  It was reported that the veteran had 
facial injuries, possible broken nose and ribs and was 
bleeding from his nose.

In September 2005, USACRUR stated that they had reviewed the 
Daily Intelligence Summary submitted by Military Assistance 
Command Vietnam (MACV) Advisory Team 44 for the period May 11 
- 13, 1969.  The report verified that Saigon, Gia Dinh 
Province in the III Corps Tactical Zone (CTZ), Vietnam was 
the documented main base area location for the MACV Advisory 
Team 44.  They also reviewed the Daily Staff Journals (DJ's) 
submitted by the III Corps Tactical Operation Center (TOC) 
dated May 11 - 13, 1969.  The DJ dated May 12, 1969, verified 
that a 1-M26 grenade accidentally exploded in a truck that 
resulted in five Army of the Republic of Vietnam (ARVN) 
wounded-in-action (WIA) and minor damage to the truck.  
USACRUR coordinated with the U. S. Army Criminal 
Investigation Command (USACIDC) and there was no 
documentation describing the event involving the veteran and 
a comrade during October 1969 as described by the veteran.

In October 2005, a VA examination for the spine was conduced.  
The c-file was reviewed.  By history, the veteran injured his 
low back in 1969 when he fell while playing basketball in 
Saigon, Vietnam.  He denied seeking or receiving medical 
treatment in service.  The veteran acknowledged that he 
injured his back post service as a result of lifting 
furniture with subsequent low back pain and radiation into 
the right leg.  It was noted that, in January 1971, the 
veteran underwent surgical resection of the L5-S1 
intervertebral disc without complications.  Since the 
surgery, he reported occasional episodes of increased pain in 
the 1990's and physical therapy.  Since approximately 2002, 
he has been treated with oral Voltaren for his back pain.  He 
denied any other accidents or injuries to his back.  X-rays 
taken in conjunction with the VA examination revealed 
osteoarthritic changes at all five levels with moderate to 
advanced disc space narrowing at the L1-2, L2-3, L3-4, L4-5, 
L5-S1 interspaces.  It was also found that there was moderate 
narrowing and osteoarthritic changes involving the posterior 
facets throughout the lumbar spine and a surgical laminectomy 
at the L5 level.  The examiner commented as follows:

[The] lumbar spine condition would be as 
it was today even after his military 
service.  His history of work injuries 
causing low back pain with radiation into 
the right left which was of such severity 
as to require surgery was clearly 
secondary to the work injury that 
occurred in the 1970's.  Had he had 
sciatica during the course of his 
military service, he would be expected to 
have sought medical care for the 
condition in the military service.  The 
involvement of all levels of the lumbar 
spine with advanced osteoarthritis 
indicate to this examiner that he 
suffered those specific injury to any one 
area of his body or lumbar spine as a 
result of his claimed basketball injury 
during the course of his military 
service.
A March 2006 addendum was received to clarify the language of 
the October 2005 VA examination report.  The examiner herein 
clarified that the veteran's present lumbar spine condition 
and his herniated disc in the lower spine were due to a 1972 
work-related injury.  The examiner noted that the veteran had 
no low back pain with radiation into the legs during the 
active service and that he developed sciatica in 1972 
coincident with post-service back injury and, thereafter, 
underwent back surgery.  In the examiner's opinion, the 
alleged in-service back injury did not cause any current low 
back disability or necessitate his post-service low back 
surgery.  The examiner indicated that the veteran's service 
and any specific injuries to his back that occurred during 
service were not responsible for his present lumbar spine 
condition that began in approximately 1972.

In November 2005, a VA examination for PTSD was conducted.  
The c-file was reviewed.  The veteran reported that he was 
traumatized in service by the events of October 1969 when a 
gun was held to his head.  The examiner noted that the story 
had been told differently over time.  She summarized his past 
drug and alcohol related history.  On mental status 
examination, he was found to have a personality disorder, not 
otherwise specified (NOS).  He had a long history of 
disrespect for legal norms starting as a teenager as well as 
for social norms.  He had a history of impulsivity, 
irritability with the tendency towards violence, especially 
when he was younger.  He had angry outbursts, and had an 
inconsistent work history that the examiner indicated was not 
part of PTSD or any other Axis I disorder.  The veteran had 
limited empathy for others, no remorse for his behavior or 
choices, a sense of entitlement, and grandiose fantasies 
about himself.  

In regards to the assessment for PTSD, the veteran reported 
in a matter-of-fact manner that he would drive by piles of 
dead bodies on the road and that a bus exploded a short 
distance in front of him.  The examiner commented that he 
talked about these events "without any sense of tension, and 
had a laissez faire manner when he brought them up."  The 
veteran reported reexperiencing the motorcycle incident and 
the gun held to his head.  The examiner noted that the 
veteran described this as an antisocial behavior with 
consequences to it, and not in terms of a PTSD experience.  
The examiner further noted that the veteran's memories about 
running over the motorcycle made him angry, rather than 
markedly distressing or intrusive.

The November 2005 VA examiner concluded that the veteran did 
not meet the criteria for PTSD.  The examiner explained that 
the veteran has "lead a violent lifestyle since leaving the 
military, and did not describe any difficulty with memories 
from any violence he experienced after Vietnam."  The multi-
axial diagnosis was: Axis I-Adjustment disorder of adulthood, 
with some depressed mood; and alcohol and polysubstance abuse 
and dependence, in remission.  Axis II-Personality disorder 
NOS, with antisocial and narcissistic features; Axis III and 
IV-included stressors of being unemployed and financial 
worries.

At his August 2007 video conference hearing, the veteran 
restated his contentions.  
He also restated that he sought medical care from the MACV 
dispensary after he witnessed the bus explosion in service, 
noting that he was given valium.

III.  Criteria & Analysis

Initially, the Board notes the appellant served during 
wartime in Vietnam.  He did not engaged in combat and he does 
not assert that his claimed disabilities are a result of 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application in this matter.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Certain chronic diseases may be service connected on a 
presumptive basis if they are manifested to a compensable 
degree during a specified postservice period.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 
(1994).  In this case, the veteran does not argue and the 
service personnel records do not show that he participated in 
combat.  Service records show that the veteran was a morning 
report clerk.  Therefore, the presumption afforded combat 
veterans does not apply to this case.

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Here, the veteran contends that he is entitled to service 
connection for PTSD.  As an initial matter, the Board notes 
that the service medical records reflect that the veteran was 
treated on one occasion for anxiety in May 1969.  While 
service discharge examination is silent for any abnormal 
psychiatric findings, there is considerable post service 
evidence showing diagnoses for PTSD from 2002.  Therefore, 
the Board finds that the record supports a current diagnosis 
for PTSD.

Next, the Board finds that the current diagnosis of PTSD has 
been related to military service.  Significantly, in June 
2003, a VA examiner noted that the veteran recalled having 
nearly been killed by an exploding bus and the horror of 
seeing the body parts in the street.  The examiner further 
noted that the veteran reported fear of death during the 
motorcycle incident wherein a gun was pointed at him and his 
jeep passenger.  The veteran reported having intrusive 
memories and dreams about the gun.  The examiner diagnosed 
PTSD due to service in Vietnam.  Accordingly, medical 
evidence establishes that PTSD is related to service.

Having determined that the appellant has a current diagnosis 
of PTSD and medical evidence establishing a link between the 
current symptoms and an in-service stressor, the Board will 
consider whether there is credible supporting evidence that 
the claimed in-service stressors occurred.

In this case, the Board finds that credible supporting 
evidence that the claimed stressors occurred has been 
presented.  With respect to the bus explosion, the service 
department has verified that the veteran was stationed in 
Saigon and that a vehicle exploded from a grenade resulting 
in casualties; furthermore, service medical records show that 
the veteran was treated for anxiety during the time frame of 
that incident.  Regarding the attack on the veteran, Casualty 
Report (MACV Directive 000-7) corroborates that the veteran 
had his life threatened during an encounter with a Vietnamese 
motorcyclist and that he was held and beaten by a large angry 
crowd.  The authenticity of the Casualty Report is uncertain; 
but, as the Board has no reasonable basis for finding that it 
is not genuine, the Board finds that it constitutes 
supporting evidence of the claimed stressor event.  
Additionally, the Board is cognizant that the veteran reports 
witnessing a bus explosion while the service department has 
verified a truck explosion.  The Board believes that this 
difference is without substance; it is reasonable that the 
vehicle could be mistaken during an explosion and 
corroboration of a claimed in-service stressor does not 
require "that there be corroboration of every detail, 
including the appellant's personal participation in the 
identifying process."  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  Accordingly, the Board finds that the 
independent evidence of record reasonably corroborates the 
veteran's account of alleged in-service stressors.

The Board acknowledges that the November 2005 VA examiner 
concluded that the appellant did not have PTSD and noted that 
the alleged in-service traumas appeared to have little impact 
on the veteran.  However, the Board finds that the November 
2005 medical opinion has diminished probative value in this 
case.  While the examiner stated that the c-file had been 
reviewed, the examiner failed to address the positive 
diagnoses for PTSD of record and the veteran's PTSD 
treatment.  Additionally, the examiner ignored that the 
appellant had been treated for anxiety in service.  An 
evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  With this in mind, the Board 
assigns greater probative value to the medical evidence 
showing diagnoses for PTSD related to service, which has been 
found by both VA and private examination.  Furthermore, the 
November 2005 negative opinion appears to have been 
influenced by the veteran's demeanor at this single 
examination without consideration of his presentation during 
prior psychiatric evaluations.

Accordingly, PTSD attributable to service is shown and the 
claim is allowed.

Low Back Disorder

In weighing the statements, treatment records, and VA 
examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for low back disability.  A chronic low back disability is 
not shown in service and arthritis is not shown within the 
initial post separation year.  Furthermore, the veteran's low 
back disability has not been attributed to service, including 
the alleged back injury, by competent evidence.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The evidence of record shows that, while there is credible 
lay evidence of an in-service back injury from a basketball 
game and a history of back trouble on the January 1970 
service separation examination, there is no competent medical 
evidence of any abnormal back pathology in service or within 
the initial post separation year, to include arthritis.  
Furthermore, in an October 2002 notarized lay statement, 
J.R.L. stated that the veteran appeared better "a couple of 
days" after he hurt his back.  This coupled with the absence 
of abnormal back findings on separation examination weighs 
against a finding of chronic back disability in service.

Further weighing against the claim is the post service 
medical evidence showing onset of low back pain with 
radiation into the right leg from December 1971, nearly 2 
years after service, and the VA medical opinion dated October 
2005 and the addendum dated March 2006.  Medical records from 
December 1971 to January 1972 document that the veteran 
injured his low back in December 1971 from carrying a rug 
upstairs while working for Parcel Delivery Service.  The VA 
medical opinion in October 2005 and clarifying March 2006 
addendum show that the veteran's back condition is related to 
his post service workplace injury.  The examiner noted that 
the veteran had no low back pain with radiation into his legs 
(i.e. sciatica) in service, and that service and any specific 
injuries to his back that occurred during the course of his 
military service were not responsible for his present lumbar 
spine condition that began in approximately 1972.

Service connection requires competent evidence, medical, of a 
nexus between the in- service injury and the present back 
disability.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
Here, the veteran's current low back disability has not been 
medically linked to service, including the injury.  The 
veteran is not competent to provide a medical opinion as to 
the cause of his current back disorder.  Bostain v. West, 
11 Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  

The Board has further considered the February 1970 letter 
that referenced a "pinched nerve."  However, the Board 
finds that this reference has no probative value since the 
body part affected is not identified and may not be 
reasonably construed from the context of his letter.  
Furthermore, while the lay persons are competent to report 
pain, a pinched nerve is a medical determination; therefore, 
J. L. is not competent to diagnose a pinched nerve.  See 
Espiritu supra.

Having carefully reviewed the record, the Board finds that 
the medical records noting onset of back pain with radiation 
in December 1971 and the VA medical opinion dated October 
2005 with the March 2006 addendum are more probative than the 
veteran's unsubstantiated lay opinion.  The preponderance of 
the evidence is against the claim; absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  
Accordingly, the claim is denied.

ORDER

Service connection for PTSD is granted subject to the laws 
and regulations governing the award of monetary benefits.

Service connection for low back disorder is denied. 





			
     HOLLY E. MOEHLMANN	STEPHEN L. HIGGS
	           Veterans Law Judge                                  
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



__________________________________________
CYNTHIA A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


